REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

               No. 2616

        September Term, 2013



        STEPHEN SIEGLEIN

                  v.

         LAURA SCHMIDT



   Zarnoch,
   Graeff,
   Leahy,

                  JJ.


         Opinion by Leahy, J.


   Filed: August 25, 2015
       Appellant Stephen Sieglein (“Father”) and Appellee Laura Schmidt (“Mother”)

were married in a religious ceremony in Havre de Grace, Maryland on April 12, 2008.

Two years later, both parties enrolled in an “in vitro” fertilization plan and signed the

contracts and documents necessary to participate. A child conceived via donated egg and

donated sperm was born to the parties.

       The parties separated shortly after the birth of the child, and Father contested legal

parentage, seeking to eschew any rights or obligations regarding the minor child. On

October 11, 2012, the Circuit Court for Harford County issued a Memorandum Opinion

and Order establishing legal paternity and Father’s joint and several responsibility for

support of the minor child. Following a temporary order as to child support, visitation,

and custody, the circuit court entered a Judgment of Absolute Divorce on June 19, 2013.

On February 10, 2014, the circuit court issued an order finding Father to be voluntarily

impoverished, ordering the payment of child support and arrearages, and granting

Mother’s request for injunctive relief in the form of a protective order. Father now

entreats this Court to declare, inter alia, that because the child is “not the natural child of

the parties, nor is he the adopted child of the parties[ but] . . . was conceived in[]vitro . . .

through the employment of [anonymously] donated eggs and donated sperm,” he is not a

parent and bears no legal responsibility for the child under Maryland law.

       Father presents the following questions for our review, which we have reordered:




                                               1
       I.     Did the Court below err in ruling that Appellant was the parent of a
              child conceived through ‘in vitro’ fertilization with a donated egg and
              donated sperm?

       II.    Did the Court err and/or abuse her discretion in granting an Injunction
              against Appellant?

       III.   Did the Court err and/or abuse her discretion in finding that Appellant
              was “voluntarily impoverished”?

       Because Mother and Father, during their marriage, willingly and voluntarily agreed

to conceive a child through assisted reproductive services using anonymously donated

genetic material and that volitional action resulted in the birth of a child, we hold that

Maryland Code (1974, 2011 Repl. Vol.), Estates and Trusts Article (“ET”) § 1-206(b)

applies to establish that both spouses are the legal parents of the minor child. Therefore,

both spouses are “jointly and severally responsible for the child's support, care, nurture,

welfare, and education.” Maryland Code (1984, 2012 Repl. Vol.), Family Law Article

(“FL”) § 5-203.     Additionally, we conclude that the circuit court did not abuse its

discretion in issuing an injunction against Father, or in finding Father to be voluntarily

impoverished.

                                     BACKGROUND

       The majority of the facts in this case are undisputed. Prior to their first meeting,

both parties had children from past relationships,1 and sometime after the birth of his first


       1
         Father’s child from a previous marriage had reached the age of majority and did
not reside with the parties. Mother’s child from a previous relationship was still a minor
(continued . . .)
                                             2
child, Father underwent a vasectomy. Thereafter, the parties met through an online dating

site.   As Father emphasizes, his online dating profile stated: “[w]ant kids: No.”

Notwithstanding, the parties began a relationship and were married in April of 2008.

        Following their marriage, Mother expressed a desire to have another child. She

was unable to conceive, however, and Father, after some discussion and evaluation,

declined to have his vasectomy reversed. Mother and Father sought assisted reproductive

services from Shady Grove Fertility Reproductive Science Center including: in vitro

fertilization, intracytoplasmic sperm injection, assisted hatching, and embryo freezing.

The consent acknowledgment form required by Shady Grove Fertility Reproductive

Science Center provided, in pertinent parts:

        I/We have been fully advised of the purpose, risks and benefits of each of the
        procedures indicated above, as well as Assisted Reproduction generally, and
        have been informed of the available alternatives and risks and benefits of
        such alternatives. This information has been supplemented by my/our
        consultation with my/our medical team. I/We have had the opportunity to ask
        questions and all my/our questions have been answered to my/our
        satisfaction.

        I/We have read the Assisted Reproduction document in its entirety and have
        had ample time to reach my/our decision, free from pressure and coercion,
        and agree to proceed with my/our participation in Assisted Reproduction
        services as stated above.

The acknowledgment was signed by both Mother and Father and witnessed on January 20,

2010.    Thereafter, Mother and Father participated in the assisted reproductive care

and resided with the parties during the marriage.


                                               3
program.

       The parties opted to pursue ‘In Vitro’ Fertilization (“IVF”)2 and it was through this

method that a child was conceived and born of the marriage of Mother and Father on

March 25, 2012. It is uncontested that both parties enrolled in the program and signed the

necessary contracts and documents in the first two months of 2010.3 Both Mother and

Father appear on the birth certificate.4 Both parents participated in the care of the minor

child immediately following birth.

       Only one month after their child was born, Mother and Father separated. On May

3, 2012, Mother filed a complaint for limited divorce in the circuit court asserting the


       2
          IVF, “in its simplest form, involves hormonal monitoring and stimulation of the
woman producing ova, harvesting the ova, mixing them with sperm in a petri dish
containing a culture medium, waiting for approximately three days for embryo
development, and then transferring one or more embryos, back to the woman.” Lyria
Bennett Moses, Understanding Legal Responses to Technological Change: The Example
of in Vitro Fertilization, 6 Minn. J.L. Sci. & Tech. 505, 510 (2005).  Precise techniques
vary; however, as in the present case, an infertile couple may rely on the use of both
donated sperm and donated ova to produce a fertilized embryo for transfer to the infertile
woman's uterus. Keith Alan Byers, Infertility and in Vitro Fertilization A Growing Need
for Consumer-Oriented Regulation of the in Vitro Fertilization Industry, 18 J. Legal Med.
265, 274 (1997).
       3
         The circuit court’s Memorandum Opinion indicates that the parties signed the
necessary contracts and documents on February 25, 2010. Although neither party
disputes this date, we note only for exactness that the record contains documents
regarding Assisted Reproductive services that were executed by the Mother and Father on
January 20, 2010. Some of those forms were later signed by a physician on or about
February 18, 2010.
       4
           The certificate of live birth for the minor child was issued on July 25, 2012.

                                               4
grounds of “Cruelty/Excessively Vicious Conduct Against Me,” “Cruelty/Excessively

Vicious Conduct Against My Children,” and voluntary separation.              Soon thereafter,

Mother filed a petition for child support, and Father filed his answer on June 12, 2012,

denying parentage of the minor child.

       On July 11, 2012, the circuit court held a pre-trial conference and set a hearing date

of August 31, 2012, to address the issue of paternity. On July 23, 2012, Father filed a

motion for determination of a question of law pursuant to Maryland Rule 2-502, requesting

that the circuit court decide “whether or not [Father] is a ‘parent’ as that term is employed

and understood under Maryland law, so as to obligate him under [Mother’s] claim for child

support.”

       On August 13, 2012, a hearing was held to address Mother’s petition for child

support and Father’s motion for determination of the legal question regarding parentage.

Father argued that the Court of Appeals “has separated the obligation of support from the

question of [] legitimacy [in] the Estates and Trusts Article[, and] the test that the Court of

Appeals applies is genetics.” Father contended that, if he is not a “parent” to the minor

child under Maryland law, then the court cannot impose a child support obligation upon

him. Nevertheless, Father’s counsel acknowledged the problems inherent in the argument,

stating:

       [I]t is an interesting part of the discussion because you have to recognize that
       what I am asking you to do is to rule that this child has no natural parents
       because we didn’t know who the anonymous donors are. That’s a byproduct
       of the in[]vitro process and that’s why it’s a question of legislative intent.
                                              5
      Mother countered that Father is the legal parent of the minor child and is responsible

for support of that child pursuant to ET § 1-206(b), which provides: “A child conceived by

artificial insemination of a married woman with the consent of her husband is the

legitimate child of both of them for all purposes.” (Emphasis added).

      On October 11, 2012, the circuit court (William O. Carr, J.), filed its memorandum

opinion and order establishing Father’s legal paternity and responsibility for support. The

court found:

      [T]he Estates and Trusts Article unequivocally states that a child conceived
      via the artificial insemination of a married woman with the consent of her
      husband is the legitimate child of both spouses.

                                          ***

      [Father] married [Mother] in 2008. When [Mother] expressed a desire to
      have a child, [Father] accompanied her to a fertility clinic to explore the IVF
      process, and they both signed the consent forms for the IVF treatment.
      [Father] remained in the marital home with [Mother] throughout the
      pregnancy, and his name appears on the child’s birth certificate as the father.

                                          ***

      [T]he genetic paternity of the child is not in dispute, and no blood tests are
      needed to determine who the father of the child is. Instead, the presumption
      in § 1-206(b) is that [Father] consented to the artificial insemination
      process, making the child the legitimate child of [Father]. This
      presumption is not overcome by applying the Best Interests of the Child
      standard. . . . [Father] jointly engaged in efforts with [Mother] to create a
      child, and it is in the best interest of the child to receive support and care
      from both parents.

(Emphasis added).

                                            6
          The parties next appeared in the circuit court before Judge Angela M. Eaves on

December 17, 2012, for a hearing on the pendente lite establishment of custody and child

support. On the same day just before the hearing, Mother filed an amended complaint for

limited divorce seeking sole legal and physical custody of the minor child, child support,

and injunctive relief pursuant to FL § 1-203(a)(2).5 In support of the amended complaint,

Mother cited to a then existing Final Protective Order issued by the District Court for

Harford County requiring Father to vacate the home and stay away from Mother,

contending Father constructively deserted her by causing her to flee the marriage in order

to preserve her health, dignity, safety and welfare.

          At the hearing on December 17, Father maintained that he did not recognize the

minor child as his child and was not seeking custody or visitation. Declining to revisit the

issue of legal paternity, the circuit court found that Father—who, as discussed in detail

infra, was currently unemployed—had voluntarily impoverished himself, and the court

addressed the proper amount of child support based on imputed income. The circuit court

stated:

          5
              FL § 1-203(a) provides:

          (a) In an action for alimony, annulment, or divorce, an equity court:
                  (1) has all the powers of a court of equity; and
                  (2) may issue an injunction to protect any party to the action from
                  physical harm or harassment.




                                              7
       I am making a finding that [Father] is voluntarily impoverished, first stating
       that he is not going to support [the minor child] in any way; second, from
       then having other assets and resources at his disposal that he has chosen to
       use only for his benefit, but not necessarily even in a way that’s financially
       prudent.

Based on its findings, the circuit court entered a temporary order as to child support on

January 8, 2013. The temporary order, among other things, granted sole physical and

legal custody to Mother, and ordered Father to pay child support in accordance with the

Maryland guidelines and payment of arrearages in the amount of $7,171.00.

       On May 22, 2013, the parties went to trial solely on the issue of divorce. The

circuit court noted at the outset that there were no further issues regarding property and no

claim for alimony. Remaining issues regarding parentage, support, and injunctive relief

were reserved for a subsequent hearing. 6 After limited testimony from Mother and


       6
        On June 14, 2013, the circuit court issued an order clarifying the remaining issues,
which stated:

       1. The Defendant denies and wishes to contest that he should be found the
       father of the minor child, (d/o/b 3/25/12). 2. The Defendant in this case
       specifically waives any claim or request for custody or visitation with the
       minor child. 3. The Defendant also contests that he has any responsibility to
       pay any child support and, even if he is ultimately found by this court to be
       the father of the minor child, that he does not have the income or resources to
       pay child support. 4. In the event that this court finds that the Defendant is
       in fact the father of the minor child, Plaintiff seeks to pursue a position that
       the defendant should be considered voluntarily impoverished. 5. At a later
       time, the Plaintiff wishes to pursue as additional relief, Orders from this court
       that the Defendant have no contact with her and that he be ordered not to
       engage in any harassing conduct.


                                              8
another witness, the circuit court entered an order granting absolute divorce on June 19,

2013.7

         The circuit court hearing from which this appeal was taken was held on February 5,

2014. Again, Father requested that the court revisit the issue of legal parentage, but the

court refused stating: “[t]hat has already been adjudicated . . . with an order back in the fall

of 2012 and no one has appealed from that order.”

         Although Father was employed again by the time of the hearing, he continued to

dispute the court’s finding of voluntary impoverishment in its temporary order issued

January 8, 2013. The court refused to revisit the previous finding of voluntary

impoverishment but determined to rule on the issue prospectively. Father, a college

graduate and long-time employee of Sysco Food Services as a marketing and sales

associate earning approximately $49,000.00 per year (partially based on commission),8

testified that he was unemployed from mid-November 2012 until he accepted a position as

a route sales driver for Schwan Home Food Service on December 16, 2013. Father

admitted that during his period of unemployment he received unemployment benefits and

         7
        The order of absolute divorce was filed on May 28, 2013, but was not entered on
the docket for several weeks.
         8
         Father’s 2011 W-2 from Sysco Food Services reflected income in the amount of
$49,187.00. His 2012 W-2 from Sysco reflected year-to-date income in the amount of
$36,470.87 at the time of his October 5 resignation. At the December 17, 2013, hearing,
Father testified that the difference in income was a result of his 2011 income being based
on salary plus commission, while his 2012 income was commission only.


                                               9
income from a rental property he owns.

       Father also presented the circuit court with copies of his completed “Work Search

Contacts” forms logging his efforts to obtain employment while receiving unemployment

benefits.   On cross-examination, however, Father admitted to making only 90

employment contacts during his extended period of unemployment, some of them

repetitive. When questioned as to why he had not made more contacts or submitted more

applications, Father responded, “[b]ecause I was just working the way that I wanted to

work my unemployment.” Further, Father acknowledged that, for eight days he had a

position as a trainee with Business Machines, but according to a document from Business

Machines, his position was terminated after Father requested that they enter a later start

date for him so that he could continue to be certified for unemployment. Father does not

dispute that he made the request, but maintains that he did so because he was not

guaranteed any income during his training period.

       Regarding Mother’s request that the circuit court grant injunctive relief to protect

Mother from physical harm or harassment by Father, Mother testified as follows:

               [Father] has approached me on multiple occasions. In August he
       would circle around me at church. I stopped going to church for a while. I
       went back to church and then I went to two separate events, one in October .
       . . outside. [Father] circled around my daughter and I and another friend
       10-15 times within arm’s reach. First he was doing it behind me so I
       couldn’t see him . . . [a]nd then he circled around.

                                          ***

       [I]n November, we were at a missions event in church and [Father] saw that
                                            10
       we were there. . . . He came into line right behind me and I said “Stephen,
       leave.” I said it firmly. And he just looked at me and smiled. Then I said,
       “you need to leave.” And then he laughed and finally left.

                                             ***

       His physical proximity, size, his closeness to me are a threat. That is
       upsetting and intimidating and I don’t want to be that close to him. I don’t
       want him coming within arm’s reach of me.

                                             ***

       I feel like he approaches me and pushes it and then tries to intimidate.

Notably, Mother presented no objection to Father’s continued attendance at the same

church; when required she simply moves to the other side of the room.

       At the conclusion of the hearing, the circuit court ruled on the record. With respect

to child support, the circuit court considered numerous factors and found that Father had

voluntarily impoverished himself through what the court termed “a pattern of . . . not

wanting to pay child support for a child already determined to be his.” Imputing an

income consistent with Father’s prior employment, the court calculated a child support

obligation of $1,007.00 per month effective from November 1, 2013. Regarding the

requested injunctive relief, the circuit court stated:

       [Father’s] credibility suffers with this Court. The manner in which he
       testifies, his ability only to recall events favorable to him in this case and the
       fact that he is less than honest in his dealings with respect to [Mother]. . . .
       Circling around her when he knows that she is present. . . . There is a
       protective order in place. Getting in line behind her when you know it is her
       means that you walk away because there is a protective order in place. This
       court did not have to find, in extending the protective order, that there was a
       violation of that order. . . . But the Court extended the protective order for
                                               11
       good cause shown[.]

                                            ***

       I do think that [Father] is playing fast and loose with the Court’s order in this
       matter and accordingly, I’m going to order him to stay 75 yards away from
       [Mother] and the children and to have no contact.

The circuit court signed an order memorializing its oral rulings in the hearing on February

7, 2014 (entered on February 10, 2014).

       On February 25, 2014, Father filed a timely Notice of Appeal from the orders of the

circuit court dated October 11, 2012, May 13, 2013, June 14, 2013, and February 7, 2014.

        We include additional facts in the discussion relevant to the issues there examined.

                                       DISCUSSION

       As a preliminary matter, we address Mother’s contention that the circuit court’s

October 11, 2012, order establishing Father’s legal paternity and responsibility for support

was a final order from which Father should have noted a separate timely appeal. Under

Maryland Code (1974, 2013 Repl. Vol.), Courts and Judicial Proceedings Article (“CJP”)

§ 12-301 “a party may appeal from a final judgment entered in a civil or criminal case by a

circuit court.” “In determining whether a particular court order or ruling is appealable as a

final judgment, we assess whether any further order was to be issued or whether any further

action was to be taken in the case.” In re Katerine L., 220 Md. App. 426, 437 (2014)

(citing In re Samone H., 385 Md. at 298). It is beyond doubt that the circuit court’s rulings

regarding legal parentage and the obligation to provide support were part-and-parcel with

                                              12
the further action required in this divorce and child support case. Accordingly, the

October 11, 2012, order lacks that requisite character of finality.

       Father’s “Motion for Determination of Question of Law” was filed pursuant to

Maryland Rule 2-502, which provides, in pertinent part:

       If at any stage of an action a question arises that is within the sole province of
       the court to decide . . . and if it would be convenient to have the question
       decided before proceeding further, the court, on motion or on its own
       initiative, may order that the question be presented for decision in the manner
       the court deems expedient.

This rule differs from summary judgment in that it is not intended as a device for

dismissing cases.    Harris v. Stefanowicz Corp., 26 Md. App. 213, 218-19 (1975).

“Properly invoked, the rule unquestionably enables a [court] to decide a purely legal issue

as a preliminary matter[, and] [i]n the usual case, application of the rule will result in a

bifurcated proceeding, where resolution of certain legal questions precedes resolution of

issues which must be tried.” Id. at 220. We have acknowledged that the application of

Rule 2-502 may, in some cases, conclude the case, id., and, where the resulting order is in

the nature of a final decree, an appeal may lie from that order, see, e.g., Bender v.

Schwartz, 172 Md. App. 648 (2007) (reviewing de novo the circuit court’s decision where,

by agreement of the parties, the circuit court decided all the issues before this Court, not on

a motion to dismiss, but under Maryland Rule 2-502, and dismissed the underlying

complaint). However, a Rule 2-502 proceeding on an issue of law cannot normally be

appealed until the conclusion of the entire litigation. Harford Sands, Inc. v. Levitt & Sons,


                                              13
Inc., 27 Md. App. 702, 709 (1975) (stating that an order which merely decides a legal issue

in the case, “but does not decide the entire cause of action, is not a ‘final judgment upon’ a

‘claim for relief,’ and therefore an appeal from such an order will not lie”).

       Thus, at the time of Father’s motion, both parties were aware that—whatever the

decision of the circuit court on the legal question—further proceedings would be necessary

for the resolution of the divorce complaint. Because the order of the court as to legal

parentage was not dispositive of any claim for relief, no immediate appeal was required.

       Although we note, without deciding, that an interlocutory appeal pursuant to CJP §

12-303(3)(x)9 may have been an option for Father, Maryland Rule 8-131(d) provides:

       On an appeal from a final judgment, an interlocutory order previously
       entered in the action is open to review by the Court unless an appeal has
       previously been taken from that order and decided on the merits by the Court.

Thus, the circuit court’s October 11, 2012, order is properly before this court on appeal

following the circuit court’s final judgment in the divorce, custody, and support case.



       9
           CJP 12-303 provides, in pertinent part:

       A party may appeal from any of the following interlocutory orders entered by
       a circuit court in a civil case:
                                          ***
              (3) An order:
                                          ***

                (x) Depriving a parent, grandparent, or natural guardian of the care
                and custody of his child, or changing the terms of such an order[.]



                                              14
                                              I.

                                 IVF and Legal Parentage

       Father contends that the circuit court erroneously equated artificial insemination

with IVF in applying ET § 1-206(b). Father argues that the two processes are physically

and scientifically distinct, and, while there is a “historical understanding about the meaning

of ‘artificial insemination,’” the statute was passed at a time when IVF was not yet

practiced. Mother counters that through the use of the term “artificial insemination,”

which was “at the forefront of reproductive technology” when the subsection (b) was

added Section ET § 1-206, the General Assembly “contemplated the role of non-traditional

conception of a child as it pertains to a parent’s rights and obligations.”

Presumption of Legitimacy

       As a threshold matter, the question of paternity raised in this case is governed by the

Estates and Trusts Article because the child was born during the marriage. Turner v.

Whisted, 327 Md. 106, 113 (1992). ET § 1-206 creates a presumption of “legitimacy” for

children born to a married mother. 10 Evans v. Wilson, 382 Md. 614, 624 (2004). In

contrast, the Paternity Act, codified at Maryland Code (1984, 2012 Repl. Vol.), Family

Law Article §§ 5-1001 et seq., is aimed at addressing putative fathers in regard to children

       10
          It is worth noting that, although the question of parentage in this case is not
governed by the Family Law Article, FL § 5-1027(c)(1) also states: “[t]here is a
rebuttable presumption that the child is the legitimate child of the man to whom its mother
was married at the time of conception.”


                                              15
born outside of marriage. Turner, 327 Md. at 113 (citing Stubbs v. Colandrea, 154 Md.

App. 673, 688 (2004)). The Court of Appeals has determined that when paternity is in

question for a child born during a marriage, the Estates and Trusts Article applies “because

it presents the ‘more satisfactory’ and ‘less traumatic’ means of establishing paternity.”

Ashley v. Mattingly, 176 Md. App. 38, 58 (2007) (quoting Evans, 382 Md. at 628).

       Subsection (b) extends the presumption of legitimacy to “[a] child conceived by

artificial insemination of a married woman with the consent of her husband.” ET §

1-206(b). Subsection (b) was added in 1969, when the General Assembly repealed the

“Testamentary Law” title and enacted the “Decedents Estates” title (then Maryland Code,

Art. 93 § 1-206). 1969 Laws of Maryland ch. 3. The presumption created by ET § 1-206

is only set aside where the court has “weigh[ed] the various interests of the parties and, in

particular, consider[ed] whether blood or genetic testing [to establish or disestablish

parentage] would be in the best interests of [the child].” Evans, 382 Md. at 629.11

       Here, Father attempts to rely on In re Roberto d.B., 399 Md. 267 (2007), to assert

that “this case is not to be governed by the best interests of the child standard,” but rather,

the test to be applied here is whether Father is genetically related to the minor child. In re


       11
           In Kamp v. Department of Human Services, the Court of Appeals advocated a
balanced approach reflective of “the court’s paramount concern of protecting [the child’s]
best interests” when determining whether a blood or genetic test should be ordered upon a
showing of good cause sufficient to overcome the statutory presumption. 410 Md. 645,
659-61 (2009) (quoting Turner, 327 Md. at 117).


                                              16
Roberto d.B., is not controlling, however, because in that case the Court of Appeals

addressed the legal parentage of a child born out-of-wedlock in the context of the Paternity

Act (FL §§ 5-1001 et seq.). 399 Md. at 279.

       In In re Roberto d.B., the appellee contracted to carry in vitro fertilized embryos to

term as a genetically unrelated gestational host and gave birth to twins. 399 Md. at 270.

Neither the appellee nor the appellant wanted the gestational carrier's name to be listed on

the birth certificates as the “mother” of the children. Id. at 272. Nonetheless, the

Maryland Division of Vital Records, having received information from the hospital

regarding the births, listed the appellee as “mother.” Id. at 271-72.

       In the circuit court, the parties requested “an ‘accurate’ birth certificate, i.e., one that

did not list the gestational carrier as the children's mother.” Id. at 273. However, the

circuit court denied that request. Id. On appeal, the parties’ primary contention was that

the paternity act, as enforced by the trial court, did not afford equal protection of the law to

similarly situated men and women. Id. at 274. “The appellant contend[ed] that because

Maryland's parentage statutes allow a man to deny paternity, and do not, currently, allow a

woman to deny maternity, these statutes, unless interpreted differently, are subject to an

[Equal Rights Amendment] challenge.” Id. at 275. Applying Maryland's Equal Rights

Amendment (E.R.A.), Article 46 of the Maryland Declaration of Rights, the Court of

Appeals determined that paternity statutes must apply equally to both males and females,

and the process by which males can challenge paternity can also be employed by females to

                                               17
challenge maternity. Id. at 283.

       In that case, presented with an unmarried, gestational surrogate, not genetically

related to the children, the Court of Appeals determined that it must “constru[e] the

parentage statutes [in the Family Law Article] in a way that affords women the same

opportunity to deny parentage as men have.” Id. at 279. In Re Roberto d.B., did not, as

Father contends, indicate that genetics is the sole standard for determining disputed

parentage in Maryland. It merely extended to women the right to dispute parentage

through genetic testing where that right already existed for men. In Re Roberto d.B., is

well-removed factually from the present case, and lends no support to Father’s argument

that the use of IVF, rather than artificial insemination is a legally significant distinction

placing this case outside the bounds of ET § 1-206.

       We note that, under Father’s argument, any parent not genetically related to a

child could disestablish parentage and, thereby, avoid any obligations of support.

Clearly the equal rights analysis of In Re Roberto d.B. would have to extend to mandate

that where Father may disestablish parentage presumed under ET § 1-206 for lack of a

genetic link, so too might Mother. The result, here, would be a child with no legally

responsible guardian and an automatic ward of the State.             Furthermore, Father’s

reasoning, if accepted, could be extended to exclude a non-genetic parent in a marriage

from establishing legal parentage of a child born in the marriage unless such a parent

petitioned to adopt the child—a process not currently required or considered normal

                                             18
practice.   We determine that Father’s interpretation, detrimental to the exercise of

parental rights, was not intended by the General Assembly and is not recognized under

Maryland case law.

Artificial Insemination and IVF

       Addressing the use of assisted reproductive services and a donated egg, the Court of

Appeals In re Roberto d.B. observed that “[t]he paternity statute, clearly, did not

contemplate the many potential legal issues arising from these new technologies, issues

that will continue to arise unless the laws are rewritten or construed in light of these new

technologies.” 399 Md. at 279. In contrast, ET § 1-206(b), which governs the legal

parentage of a child born during a marriage, plainly does contemplate such technologies

through its provision for children conceived via artificial insemination. The goal of any

statutory interpretation analysis is to give effect to the legislative purpose or policy

underlying the statute. Mayor & Town Council of Oakland v. Mayor & Town Council of

Mountain Lake Park, 392 Md. 301, 316 (2006).

       Under Father’s interpretation of ET § 1-206(b), a child conceived via artificial

insemination with donated sperm would be a legitimate child of the marriage, while a child

conceived via IVF using the same genetic material would not. According to Father, “the

essential aspect of the ‘in vitro’ process is that it occurs outside of the woman’s body,

whereas, as the name literally describes, ‘artificial insemination’ necessarily takes place

within her body.” Moreover, Father urges, IVF is a comparatively recent innovation,

                                            19
adding that ET § 1-206(b) was codified in 1969 and the first IVF did not take place for

another decade.

       Despite Father’s assertion that the processes of artificial insemination and IVF are

“physically and scientifically distinct,” it is clear that either process may be executed using

donated genetic material.      See, e.g., In re Roberto d.B., 399 Md. at 270 (artificial

insemination of a donated egg); L.F. v. Breit, 736 S.E.2d 711, 715 (Va. 2013) (in vitro

fertilization with donated sperm); Okoli v. Okoli, 963 N.E.2d 730, 731 (Mass. App. Ct.

2012) (in vitro fertilization using donor sperm and donor eggs). Artificial insemination

and IVF are two of many procedures used today that change or substitute for human

reproduction by sexual intercourse, and we are not called upon here to explore or explain

any scientific, practical or ethical distinctions.   By enacting ET § 1-206(b), the General

Assembly evinced its intention to acknowledge the role of medically assisted,

non-traditional conception of a child in establishing a parent’s rights and obligations.

Under Maryland law, within the context of marriage, the precise physical procedure has

no necessary impact on the relationships of the parties involved—mother, father, and child.

Therefore, we interpret ET § 1-206(b) as also encompassing IVF, and hold that a child

conceived via artificial insemination or IVF with the consent of the parties and born during

a marriage is the legitimate child of the marriage and legal parentage is established as to

both spouses. In the matter before us, where Mother and Father were married at the time

of conception and birth, and willingly and voluntarily agreed to conceive a child through

                                              20
assisted reproductive services using anonymously donated genetic material, we hold that

ET § 1-206(b) applies to establish the legal parentage of both Mother and Father.

       Cases from other jurisdictions have also recognized that a party’s consent to the

conception of a child via assisted reproductive services gives rise to the obligations and

rights of legal parentage. See, e.g., Okoli, 963 N.E.2d at 734 (citing Laura WW. v. Peter

WW., 51 A.D.3d 211, 215 (N.Y. 2008)). In Okoli, the parties consented to conceive twins

via IVF using donated eggs and donated sperm. Id. at 731. Like the Maryland statute,

the applicable statute in Okoli, on its face, only contemplated artificial insemination,

providing that “[a]ny child born to a married woman as a result of artificial insemination

with the consent of her husband, shall be considered the legitimate child of the mother and

such husband.” Mass. Gen. Laws Ann. ch. 46, § 4B. Nonetheless, the court equated “the

volitional act of sexual intercourse with the volitional act of providing a signature to

consent to the artificial insemination or embryo implantation,” and determined that where

such “volitional action resulted in the creation of a child . . . the law will attach parental

responsibility” pursuant to the statute. Id. at 734 (emphasis added).

       In Maryland, the presumption of legal parentage established under ET § 1-206 may

only be rebutted after a showing that proceedings to disestablish parentage are in the best

interests of the child. See Evans, 382 Md. at 629. No argument has been made in this

case that setting aside paternity is in the best interests of the child. Certainly, it defies

sound public policy to create, through the strained application of a statute, a subset of

                                             21
children who—based on the specific physical method of their conception—“ha[ve] no

natural parents because we d[o]n’t know who the anonymous donors are.”               As legal

parent of the minor child, born during his marriage, Father is “jointly and severally

responsible for the child's support, care, nurture, welfare, and education” under FL § 5-203.

                                             II.

                           Injunction Pursuant to FL § 1-203

       FL § 1-203 provides, in pertinent part:

       (a) In an action for alimony, annulment, or divorce, an equity court:
               (1) has all the powers of a court of equity; and
               (2) may issue an injunction to protect any party to the action from
               physical harm or harassment.

       Father contends that, even viewed in the light most favorable to Mother, the

evidence adduced at trial failed to merit the grant of injunctive relief requested by Mother.

Father maintains that Mother failed to make any allegations of physical harm and that her

claims of harassment consisted of bare assertions. He also asserts that, given the lack of a

durational limit on the injunction, “the Chancellor went too far on too little evidence[.]”

       Mother cites Magness v. Magness, 79 Md. App. 668, 675, cert. granted 317 Md.

440, appeal voluntarily dismissed by petitioner, 317 Md. 641 (1989), and Cote v. Cote, 89

Md. App. 729, 739 (1992), in support of the authority of the circuit court to issue the

protective injunctions in the present case. She argues that the primary goal of FL §

1-203(a)(2) is safety; therefore, where the previous protective order issued by the district

court failed to deter Father, and she had truthfully and credibly testified that she felt
                                             22
harassed, intimidated, and threatened (when, for example Father approached Mother and

her daughter at an outdoor church event and “circled around [them] 10-15 times within

arm’s reach”).

       The February 10, 2014, order of the circuit court provides:

       ORDERED that Plaintiff is hereby GRANTED the injunctive relief
       requested pursuant to [FL §] 1-203(a)(2); and it is further

       ORDERED that Defendant shall not contact Plaintiff, in writing, verbally,
       telephonically, through any third party, or in any other manner, and is to
       remain 75 yards away from Plaintiff[.]

       Notably, we are not addressing a typical interlocutory injunction to “preserve the

status quo during litigation.” Magness, 79 Md. App. at 678 (emphasis added). However,

the text of section 1-203 does not require that the injunction be interlocutory, nor does it

directly prohibit the issuance of a permanent injunction. We look to Magness and Cote, as

the circuit court did, in assessing the appropriate standards for issuing an injunction

pursuant to FL § 1-203(a)(2).

       In Magness, we stated that “[t]he decision to grant or deny an interlocutory

injunction is within the sound discretion of the court.” 79 Md. App. at 678. In deciding

whether to exercise its discretion under section 1-203 the court first looks to whether there

will be irreparable injury to the moving party if the injunction is not granted. Cote, 89 Md.

App. at 735 (citing Magness, 79 Md. App. at 678). Regarding this first factor, in Cote we

noted that “[t]he trial court in its holding determined that there was a risk of irreparable

injury that could occur, namely, future physical abuse of and by both parties. This is the
                                             23
element of irreparable injury required by Magness.”              Id.   In the present case, the

determination of the circuit court that there was a likelihood of future harassment, as

contemplated in FL § 1-203(a)(2), supplies the element of irreparable injury.12

       The second factor is that the issuance must not compromise the court's ability to

grant complete relief in the divorce action. Id. However, Father does not address the

second factor, and there is no indication in the record that a protective order keeping the

parties separated had any effect on the final judgments of the circuit court because those

judgments were rendered on the same day.

       Turning to the evidence adduced in the matter now before us, although Mother did

not testify to physical abuse, the circuit court found Mother’s testimony regarding Father’s

harassing behavior to be credible. The circuit court found that Father was deliberately

putting himself in Mother’s proximity despite the existing protective order and with

knowledge of Mother’s subjective fear. The circuit court stated:

       I don’t know how else to put this except that [Father] seems to believe that
       because he and [Mother] attend the same church, if he puts himself in her
       proximity the Court somehow will find that to be unintentional or accidental.
       . . . There is a protective order in place. . . . I do think [Father] is playing fast
       and loose with the Court’s order in this matter.


       12
         “Irreparable injury” has been defined as an injury “suffered whenever monetary
damages are difficult to ascertain or are otherwise inadequate.” El Bey v. Moorish Sci.
Temple of Am., Inc., 362 Md. 339, 355 (2001) (citation omitted); see also Dudley v. Hurst,
67 Md. 44, 52 (1887) (“An injury may be said to be irreparable when it cannot be measured
by any known pecuniary standard.”).


                                                24
The court also noted that Mother’s fear was subjectively reasonable. In contrast to

Mother’s testimony, the court found that Father’s testimony lacked credibility.

       To determine that the circuit court abused its discretion we must find that it acted

“‘without reference to any guiding rules or principles,’ or that ‘no reasonable person would

take the view adopted by the [circuit] court,’ or that the decision of that court is ‘well

removed from any center mark imagined by the reviewing court and beyond the fringe of

what that court deems minimally acceptable.’” Michael Gerald D. v. Roseann B., 220

Md. App. 669, 686 (2014) (citations omitted). Here, we cannot say that the circuit court

abused its discretion when it determined, based on the evidence before it and its credibility

determinations, that an injunction aimed at preventing future harassment by Father and

irreparable injury was appropriate in this case.

                                            III.

                               Voluntary Impoverishment

       Finally, Father contends that the circuit court erred in finding him to be voluntarily

impoverished because, among other reasons, “the uncontradicted evidence [showed] that

he had lost his long time employment in October against his wishes,” and “he applied for

unemployment benefits in a timely manner.” Father also contends that the circuit court

erred in refusing to revisit the finding of voluntary impoverishment in the temporary

support order of December 2012, and compounded the mistake by finding him to be

voluntarily impoverished at the 2014 trial despite his recent re-employment.

                                             25
       Mother counters that Father’s challenge to the temporary order is untimely, and that,

in any event, the circuit court acted within its discretion in determining Father’s “potential

income” 13 based on his employment potential and probable earnings level.             Mother

argues that the circuit court reasonably concluded that Father had made the free and

conscious choice to render himself without adequate resources.

       This Court in Goldberger v. Goldberger, 96 Md. App. 313, 327 (1993), defined

voluntary impoverishment, stating:

       Accordingly, we now hold that, for purposes of the child support guidelines,
       a parent shall be considered “voluntarily impoverished” whenever the parent
       has made the free and conscious choice, not compelled by factors beyond his
       or her control, to render himself or herself without adequate resources.

(Emphasis supplied). The factors to be considered in determining whether a parent is

voluntarily impoverished are:

       (1) his or her current physical condition;
       (2) his or her respective level of education;
       (3) the timing of any change in employment or other financial circumstances
       relative to the divorce proceedings;
       (4) the relationship between the parties prior to the initiation of divorce
       proceedings;
       (5) his or her efforts to find and retain employment;
       (6) his or her efforts to secure retraining if that is needed;

       13
            FL § 12-201(l) provides:

       “Potential income” means income attributed to a parent determined by the
       parent's employment potential and probable earnings level based on, but not
       limited to, recent work history, occupational qualifications, prevailing job
       opportunities, and earnings levels in the community.


                                             26
       (7) whether he or she has ever withheld support;
       (8) his or her past work history;
       (9) the area in which the parties live and the status of the job market there;
       and
       (10) any other considerations presented by either party.

Lorincz v. Lorincz, 183 Md. App. 312, 331 (2008) (citing Gordon v. Gordon, 174 Md. App.

583, 645 (2007)); Malin v. Mininberg, 153 Md. App. 358, 396 (2003). Additionally, in

Wills v. Jones, the Court of Appeals stated:

       It is true that parents who impoverish themselves “with the intention of
       avoiding child support ... obligations” are voluntarily impoverished. But, as
       the court recognized in Goldberger, 96 Md. App. at 326-27, 624 A.2d 1328,
       a parent who has become impoverished by choice is “voluntarily
       impoverished” regardless of the parent's intent regarding his or her child
       support obligations.

340 Md. 480, 494 (1995). Thus, it has been said that “voluntary impoverishment implies

some downward movement or at least a deliberate failure to move upward.” Lorincz, 183

Md. App. at 332. However, the subjective purpose of avoiding child support obligations

is not necessary. See Lorincz, 183 Md. App. at 334-35; see also Wills, 340 Md. at 494-95

(recognizing that parents who impoverish themselves for reasons unrelated to avoiding

child support nonetheless fall within class of persons to whom income can be imputed).

       A trial court's factual findings on the issue of voluntary impoverishment of a parent,

for child support purposes, are reviewed under a clearly erroneous standard, and the court's

ultimate rulings are reviewed under an abuse of discretion standard. Long v. Long, 141

Md. App. 341, 351-52 (2001). In Durkee v. Durkee, we determined that, where “the

evidence showed, and trial court clearly believed, that appellant had the capacity to earn a
                                               27
substantial living, but had instead elected to pursue [a course resulting in] adverse financial

consequences to the family,” the court may consider an appellant's potential income and

earning capacity for purposes of calculating support obligations. 144 Md. App. 161, 178

(2002). In calculating potential income the court is entitled to consider the party’s prior

employment and education. Id. at 186 (citing Sczudlo v. Berry, 129 Md. App. 529, 544

(1999)).   “[S]o long as the factual findings are not clearly erroneous, ‘the amount

calculated is ‘realistic’, and the figure is not so unreasonably high or low as to amount to

abuse of discretion, the court's ruling may not be disturbed.’” Id. at 187 (quoting Reuter v.

Reuter, 102 Md. App. 212, 223 (1994) (internal citation omitted)).

       Here, Father was employed at Sysco Food Services throughout the duration of the

marriage and until he lost that job on October 5, 2012 (less than one week before he filed

his original motion contesting paternity).         According to Father’s testimony, his

employment with Sysco was about to be terminated for failure to adhere to certain quotas

contained in an action plan for his job, and he resigned to protect his employment record.

At the time Father left employment with Sysco his year-to-date income was $34,575.00.

Father’s 2011 W-2 indicated a total annual income of $49,187.00.

       From October 15, 2012, through November 15, 2012, Father secured part-time

employment as a marketing sales consultant for Harbor Spice, Inc., for which he was paid a

$3,000.00 consulting fee. Father also engaged in some part-time work with Van Diver

Inn until mid-November of 2012.           Once his consultancy with Harbor Spice had

                                              28
concluded, Father filed for unemployment. Father’s initial unemployment application

was denied in December of 2012; however, Father appealed that decision and was awarded

unemployment benefits during 2013.14

       According to the logs presented by Father, he made 36 contacts aimed at obtaining

employment from June 10, 2013, through September 19, 2013; and only 54 contacts from

November 2012 to May 2013, and his testimony reveals that some of those were repetitive.

Moreover, as noted above, once Father obtained employment with Business Machines, he

was quickly terminated through his own fault. On December 16, 2013, Father accepted a

position as a route sales driver for Schwan Home Food Service at a salary of $30,000.00.

       Father also owns a residential property that, at the time of the December 17, 2012,

hearing, he was neither living in nor renting out. However, according to his testimony, he

had rented the property in the past for $1,150.00 a month. Rather than live in the property

himself, Father chose to rent another home. At the December 17, 2012, hearing, Father

testified that he was renting a home from a friend for $350.00 per month.              At the

conclusion of that hearing, the circuit court found Father to be voluntarily impoverished for

the purposes of the temporary support order, and stated:

       Why hasn’t [Father] taken advantage of [the empty rental property]. He has
       that property available. He has a mortgage obligation of $800, but he chooses
       to then spend $350 a month to live elsewhere when he could be limited to the
       $800 a month and any other expenses as a result of residing in property that

       14
         Father testified that, during his period of unemployment, he received
$22,700.00 from unemployment and $14,000.00 from the rental property he owns.

                                             29
       he already has a mortgage on.

       Ruling on the record, the circuit court announced the factors it considered:

       [T]he Court has to consider the individual’s current physical condition,
       prospective level of education, the timing of any change in employment or
       financial circumstances relative to the proceedings, efforts to find and retain
       employment, efforts to secure retraining, if that is needed, whether they have
       ever withheld support, any relevant past work history, the areas in which the
       parties live, and the status of the job market and any other considerations
       presented by either party.

The circuit court found: (1) that no health condition precluded Father from full

employment; (2) Father possessed a level of education sufficient to work in a managerial

capacity; (3) the timing of Father’s failure to adhere to the action plan in his employment

with Sysco was indicative of a pattern of behavior aimed at not maintaining full

employment; (4) the relationship of the parties could only be described as acrimonious; (5)

Father’s efforts to obtain employment were repetitive and, once he found employment with

Business Machines, he was terminated for cause after trying to persuade the employer to

postdate his employment; (6) efforts to secure retraining were a non-factor; (7) Father had

continually sought to withhold support for the child, maintaining that he had no support

obligation despite that matter having already been adjudicated; (8) Father had been steadily

employed with the Sysco for years prior to putting himself in the position of being

terminated; (9) the local job market presented no problem in this case; and (10) this case

“has really been fraught with a pattern of [Father] not wanting to pay child support . . . for

a child already determined to be his.” Accordingly, the circuit court found Father to have

                                             30
voluntarily impoverished himself and imputed income to him in the amount of his previous

employment with Sysco Food Services, $4,052.00 per month.

        “Under the clearly erroneous standard, we look at the record in the light most

favorable to the prevailing party, and if there is any competent, material evidence to

support the circuit court's findings of fact, we cannot hold that those findings are clearly

erroneous.”    Fitzzaland v. Zahn, 218 Md. App. 312, 322 (2014) (citation omitted).

Plainly, the circuit court considered all of the enumerated factors in its analysis, and,

viewing the evidence in the record in the light most favorable to Mother as the prevailing

party, we cannot determine that there is no competent material evidence to support the

findings of the circuit court. Therefore, we perceive no error in the circuit court’s

findings. In the context of its factual findings, the circuit court did not abuse its discretion

in finding Father to be voluntarily impoverished and, thereby, calculating his child support

obligation based on his reasonable imputed potential income.

                                                JUDGMENTS OF THE CIRCUIT
                                                COURT FOR HARFORD COUNTY
                                                AFFIRMED.

                                                COSTS TO BE PAID BY APPELLANT.




                                              31